Citation Nr: 1812087	
Decision Date: 02/27/18    Archive Date: 03/07/18

DOCKET NO.  09-49 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral feet disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel






INTRODUCTION

The Veteran served active duty in the United States Air Force from November 1981 to November 1985, from November 1985 to October 1990, and from February 2003 to June 2003.  She also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This appeal arises before the Board of Veterans' Appeals (Board) from a September 2008 rating decision in which the Department of Veteran Affairs (VA) Columbia, South Carolina, Regional Office (RO) denied entitlement to service connection for heel spur.  The appeal was subsequently transferred to the Indianapolis, Indiana RO.  In July 2013 and April 2016, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the etiology and nature of the Veteran's bilateral feet disability.

The Veteran contends that her current bilateral feet disability is due to her period of service.  

In January 2017, the Veteran was afforded a VA examination.  The examiner opined that the Veteran's current diagnosis for bilateral heel spurs is less likely than not etiologically related to a period of ACDUTRA or INACDUTRA.  The examiner stated the medical evidence does not support a nexus between service and bilateral plantar fasciitis.  The examiner explained that the Veteran had an acute episode of plantar fasciitis of the left foot which appeared to have resolved without becoming chronic.  The examiner stated that she later told the Board that her right foot was the problem.  The examiner went on to state that the Veteran went for many years without symptoms after service, then had recurrence.  The examiner summarized, stating that the medical evidence wasn't there, and the lay evidence was weak.  The examiner noted that heel spurs on the bottom of the feet show up on x-ray, but are usually not the cause of pain; it is usually plantar fasciitis.  The examiner went on to note that the type of spur that does cause pain is usually on the back of the heel, rather than the bottom.  The same examiner affirmed this opinion in a June 2017 addendum.

The Board notes that, though the Veteran has claimed service connection for heel spurs, in Clemons, the Court held that a claim is not necessarily limited in scope to a single or particular diagnosis, and should be construed based on the reasonable expectations of the non-expert, self-represented claimant and the evidence developed in processing that claim.  23 Vet. App. 1, 5-8 (2009).  Essentially, the Court found that the scope of a claim cannot be limited by the terminology used by the lay Veteran, and instead must include any disability reasonably encompassed by (1) the description of the claim, (2) the described symptoms, and (3) any other relevant evidence of record.  Id.  Here, the service treatment records show an isolated diagnosis of left foot plantar fasciitis in January 1989; however, the Veteran has complained of foot issues during her second period of service, including April 2003 and May 2003 complaints within the service treatment records, during the Veteran's second active period of service.  The VA medical opinion, while assessing the Veteran's heel spur, does not address the Veteran's later complaints of foot pain, which is encompassed in the Veteran's claim.  As such, the opinion is inadequate, and a remand is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to an appropriate examiner for a medical opinion.  The examiner should review the claims file, including a copy of this remand.  The examiner should determine the nature and etiology of the Veteran's bilateral feet disability.  The examiner should consider all medical records associated with the file, including the January 1989, April 2003, and May 2003 service treatment records.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.  The examiner is asked to offer the following opinion:

Whether it is at least as likely as not (50 percent or greater probability) that any bilateral feet disability for which the Veteran is diagnosed was manifested in, caused by, or is otherwise etiologically related to her period of service.  The examiner should note that the Veteran's periods of active duty service are from November 1981 to October 1990 and from February 2003 to June 2003.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to onset and continuity of foot condition symptoms.  The examiner should explain the medical basis for the conclusions reached.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

2.  Readjudicate the claim.  If the issue remains denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).








Department of Veterans Affairs


